Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-18, filed  as preliminary amendment, are currently pending and have been considered below.
Response to Amendment
2.	Applicant’s amendment filed June 10, 2022 amends claims 1-20. Claims 19 - 20 cancelled. Claims 1-18 presented for Examination. Applicant’s amendment has been fully considered and entered.
Priority
3.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on June 10, 2022 but claims the benefit of U.S. continuation Application No. 13/468625 filed on 05/10/2012 and US provisional application number 61/484547 filed on 05/10/2011.
Double Patenting
4.       Claims 1-18 rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11392860 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
5.	 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
6.	 Claims 1-7, 9-15 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishizawa et al (US 2007/0125866) in view of Poidomani (US 20070034700).

	Regarding claim 1, Nishizawa discloses a device (FIG. 10, card board in a step of fabricating an IC card, para 142, FIG. 44, IC card microcomputer circuit in chip 23b. IC card microcomputer circuit 25 includes CPU 25a, RAM 25b, para 167, FIG. 75 through FIG. 77, IC card 1CD. FIG. 75 shows a plane view of a total of a first main face (i.e., first board) of IC card 1CD, FIG. 76 shows a plane view of a total of a second main face (i.e., first board) of the IC card 1CD of FIG. 75), comprising: 
a first board including a first RFID chip and a first RFID antenna (para 111, card board 1, plurality of sheets of the card boards 1 laminated to be used, para 141, The IC card microcomputer circuit includes an integrated circuit of CPU); and 
a second board including a processor (para 139, board 8 mounted with chip (IC chip) 23a in state of directing main face to upper side, two semiconductor chips (IC chips) 23b, 23c laminated on main face of semiconductor chip 23a).
Nishizawa specifically fails to disclose first data is transferred from said processor to said first RFID chip via conductive terminals between said first and second boards and wherein said first data is communicated from said first RFID chip to a first RFID communication channel via said first RFID antenna.
In analogous art, Poidomani discloses first data is transferred from said processor to said first RFID chip via conductive terminals between said first and second boards and wherein said first data is communicated from said first RFID chip to a first RFID communication channel via said first RFID antenna (FIGS. 14-16 winding patterns of the broadcaster coil of FIG. 13, para 88, Smart Card communications is ISO/IEC 14443, dated 2001, incorporated herein by reference. It includes an antenna and RF driver characteristics and contactless cards ("A" and "B"), para 15, "Smart Card" , includes both an on- board processor and digital memory, para 108, PC board 136 multilayer PC board, top of the PC board 136 as seen in FIG. 6 first or top layer, and bottom of the PC board as seen in FIG. 7, para 134, Fig. 19, printed circuit board, processor 44 programmed with various data for operation of electronic card 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of mounting components with  IC card main body to a desired electronic apparatus disclosed by Nishizawa to include electronic card includes a flexible circuit board. In another exemplary embodiment at least one of the first cover and the second cover are contoured to fit over the circuit board  as taught by Poidomani to include track coil on the card for optimal contact with magnetic read head of magnetic stripe reader device to improved electronic cards [Poidomani, paragraph 029].
Regarding claim 2, Nishizawa discloses a device (FIG. 10, card board in a step of fabricating an IC card, para 142, FIG. 44, IC card microcomputer circuit in chip 23b. IC card microcomputer circuit 25 includes CPU 25a, RAM 25b, para 167, FIG. 75 through FIG. 77, IC card 1CD. FIG. 75 shows a plane view of a total of a first main face (i.e., first board) of IC card 1CD, FIG. 76 shows a plane view of a total of a second main face (i.e., first board) of the IC card 1CD of FIG. 75), comprising: 
a first board including a first RFID antenna (para 111, card board 1, plurality of sheets of the card boards 1 laminated to be used, para 141, The IC card microcomputer circuit includes an integrated circuit of CPU); and 
a second board including a first RFID chip and a processor, wherein first data is transferred from said processor to said RFID chip (para 139, board 8 mounted with chip (IC chip) 23a in state of directing main face to upper side, two semiconductor chips (IC chips) 23b, 23c laminated on main face of semiconductor chip 23a).
Nishizawa specifically fails to disclose first data is communicated from said first RFID chip to a first RFID communication channel via said first RFID antenna.
In analogous art, Poidomani discloses first data is communicated from said first RFID chip to a first RFID communication channel via said first RFID antenna (FIGS. 14-16 winding patterns of the broadcaster coil of FIG. 13, para 88, Smart Card communications is ISO/IEC 14443, dated 2001, incorporated herein by reference. It includes an antenna and RF driver characteristics and contactless cards ("A" and "B"), para 15, "Smart Card" , includes both an on- board processor and digital memory, para 108, PC board 136 multilayer PC board, top of the PC board 136 as seen in FIG. 6 first or top layer, and bottom of board as seen in FIG. 7, para 134, Fig. 19, printed circuit board, processor 44 programmed with various data for operation of card 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of preparing a card board printed with first information at a first main face, a second main face on an opposed side thereof or the two main faces of a card region disclosed by Nishizawa to include electronic card includes a flexible circuit board. In another exemplary embodiment at least one of the first cover and the second cover are contoured to fit over the circuit board as taught by Poidomani to include coil on the card for optimal contact with magnetic read head of magnetic stripe reader device to improved electronic cards [Poidomani, paragraph 029].
Regarding claim 3, Nishizawa fails to disclose the device of claim 1, further comprising a second RFID antenna, wherein second data is transferred from said processor to a second RFID chip via conductive terminals between said first and second boards and wherein said second data is communicated from said second RFID chip to a second RFID communication channel via said second RFID antenna, said first and second data being the same.
In analogous art, Poidomani discloses the device of claim 1, further comprising a second RFID antenna, wherein second data is transferred from said processor to a second RFID chip via conductive terminals between said first and second boards and wherein said second data is communicated from said second RFID chip to a second RFID communication channel via said second RFID antenna, said first and second data being the same (para 16, Smart Card is provided with electrically conductive and contact pads coupled to processor, para 88, Smart Card communications is ISO/IEC 14443, dated 2001, incorporated herein by reference, includes an antenna and RF driver characteristics and contactless cards ("A" and "B"), para 15, "Smart Card" , includes both an on- board processor and digital memory, para 103, electronic card 10 provided with conductive traces, such as traces 137).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of preparing a card board printed with first information at a first main face, a second main face on an opposed side thereof or the two main faces of a card region disclosed by Nishizawa to include electronic card includes a flexible circuit board. In another exemplary embodiment at least one of the first cover and the second cover are contoured to fit over the circuit board as taught by Poidomani to use processor with Card chip which has various tamper resistant properties such as a secure cryptographic function and tamper resistant storage to improved security features of cards [Poidomani, paragraph 068].
Regarding claim 4, Nishizawa fails to disclose the device of claim 1, further comprising a second RFID antenna, wherein second data is transferred from said processor to a second RFID chip via conductive terminals between said first and second boards and wherein said second data is communicated from said second RFID chip to a second RFID communication channel via said second RFID antenna, said first and second data being different.
In analogous art, Poidomani discloses the device of claim 1, further comprising a second RFID antenna, wherein second data is transferred from said processor to a second RFID chip via conductive terminals between said first and second boards and wherein said second data is communicated from said second RFID chip to a second RFID communication channel via said second RFID antenna, said first and second data being different (para 88, Smart Card communications is ISO/IEC 14443, dated 2001, incorporated herein by reference, includes an antenna and RF driver characteristics and contactless cards, para 15, "Smart Card" , includes both an on- board processor and digital memory, para 108, PC board 136 multilayer PC board, top of the PC board 136 as seen in FIG. 6 first or top layer, and bottom of board in FIG. 7, para 08,  different data densities 210 bits per inch used in Track 1 and Track 2 of the magnetic stripe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of preparing a card board printed with first information at a first main face, a second main face on an opposed side thereof or the two main faces of a card region disclosed by Nishizawa to include electronic card includes a flexible circuit board. In another exemplary embodiment at least one of the first cover and the second cover are contoured to fit over the circuit board as taught by Poidomani to use processor and non-contact communications port to allow communications without physical contact with a reader with Smart Card chip to improved security features of electronic cards [Poidomani, paragraph 086].
Regarding claim 5, Nishizawa fails to discloses the device of claim 1, further comprising a second RFID antenna, wherein second data is transferred from said processor to a second RFID chip via conductive terminals between said first and second boards and wherein said second data is communicated from said second RFID chip to a second RFID communication channel via said second RFID antenna, wherein a difference between said first and second data forms information for a third RFID communication channel.
In analogous art, Poidomani discloses the device of claim 1, further comprising a second RFID antenna, wherein second data is transferred from said processor to a second RFID chip via conductive terminals between said first and second boards and wherein said second data is communicated from said second RFID chip to a second RFID communication channel via said second RFID antenna, wherein a difference between said first and second data forms information for a third RFID communication channel (FIGS. 14-16 winding patterns of the broadcaster coil of FIG. 13, para 88, Smart Card communications is ISO/IEC 14443, dated 2001, incorporated herein by reference. It includes an antenna and RF driver characteristics and contactless cards ("A" and "B"), para 15, "Smart Card" , includes both an on- board processor and digital memory, para 108, PC board 136 multilayer PC board, top of the PC board 136 as seen in FIG. 6 first or top layer, and bottom of board as seen in FIG. 7, para 134, Fig. 19, printed circuit board, processor 44 programmed with various data for card 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of preparing a card board printed with first information at a first main face, a second main face on an opposed side thereof or the two main faces of a card region disclosed by Nishizawa to include electronic card includes a flexible circuit board. In another exemplary embodiment at least one of the first cover and the second cover are contoured to fit over the circuit board as taught by Poidomani to use processor with Card chip which has various tamper resistant properties such as a secure cryptographic function and tamper resistant storage to improved security features of cards [Poidomani, paragraph 068].
Regarding claim 7, Nishizawa discloses the device of claim 1, wherein said first data is erased from said first RFID chip after said first data is communicated from said first RFID chip to said first RFID communication channel (para 140, chip 23a having the largest chip size is formed with involatile memory circuit of a flash memory or the like capable of erasing and writing data electrically, para 149, controls access (write, erase and read operation) to memory circuit M by controller 26c and data control).
Regarding claim 9, Nishizawa discloses the device of claim 1, wherein said first and second boards are encapsulated, said encapsulation being laminated between first and second lamination layers (para 110, plurality of sheets of card boards 1 laminated to be used, para 139, chips (IC chips) 23b, 23c are laminated on main face).
Regarding claim 10, Nishizawa discloses the device of claim 1, further comprising a dynamic magnetic stripe communications device (para 120, method of writing identification information to a magnetic tape pasted to card member 1CB as magnetic information).
Regarding claim 11, Nishizawa fails to disclose the device of claim 2, further comprising a second RFID antenna, wherein second data is transferred from said processor to a second RFID chip and wherein said second data is communicated from said second RFID chip to a second RFID communication channel via said second RFID antenna, said first and second data being the same.
In analogous art, Poidomani discloses the device of claim 2, further comprising a second RFID antenna, wherein second data is transferred from said processor to a second RFID chip and wherein said second data is communicated from said second RFID chip to a second RFID communication channel via said second RFID antenna, said first and second data being the same (para 16, Smart Card is provided with electrically conductive and contact pads coupled to processor, para 88, Smart Card communications is ISO/IEC 14443, dated 2001, incorporated herein by reference, includes an antenna and RF driver characteristics and contactless cards ("A" and "B"), para 15, "Smart Card" , includes both an on- board processor and digital memory, para 103, electronic card 10 provided with conductive traces, such as traces 137).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of preparing a card board printed with first information at a first main face, a second main face on an opposed side thereof or the two main faces of a card region disclosed by Nishizawa to include electronic card includes a flexible circuit board. In another exemplary embodiment at least one of the first cover and the second cover are contoured to fit over the circuit board as taught by Poidomani to use processor with Card chip which has various tamper resistant properties such as a secure cryptographic function and tamper resistant storage to improved security features of cards [Poidomani, paragraph 068].
Regarding claim 12, Nishizawa discloses the device of claim 2, further comprising a second RFID antenna, wherein second data is transferred from said processor to a second RFID chip and wherein said second data is communicated from said second RFID chip to a second RFID communication channel via said second RFID antenna, said first and second data being different.
In analogous art, Poidomani discloses the device of claim 2, further comprising a second RFID antenna, wherein second data is transferred from said processor to a second RFID chip and wherein said second data is communicated from said second RFID chip to a second RFID communication channel via said second RFID antenna, said first and second data being different (para 88, Smart Card communications is ISO/IEC 14443, dated 2001, incorporated herein by reference, includes an antenna and RF driver characteristics and contactless cards, para 15, "Smart Card" , includes both an on- board processor and digital memory, para 108, PC board 136 multilayer PC board, top of the PC board 136 as seen in FIG. 6 first or top layer, and bottom of board in FIG. 7, para 08,  different data densities 210 bits per inch used in Track 1 and Track 2 of the magnetic stripe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of preparing a card board printed with first information at a first main face, a second main face on an opposed side thereof or the two main faces of a card region disclosed by Nishizawa to include electronic card includes a flexible circuit board. In another exemplary embodiment at least one of the first cover and the second cover are contoured to fit over the circuit board as taught by Poidomani to use processor and non-contact communications port to allow communications without physical contact with a reader with Smart Card chip to improved security features of electronic cards [Poidomani, paragraph 086].
Regarding claim 13, Nishizawa discloses the device of claim 2, further comprising a second RFID antenna, wherein second data is transferred from said processor to a second RFID chip and wherein said second data is communicated from said second RFID chip to a second RFID communication channel via said second RFID antenna, wherein a first difference between said first and second data forms information for a third RFID communication channel.
In analogous art, Poidomani discloses the device of claim 1, further comprising a second RFID antenna, wherein second data is transferred from said processor to a second RFID chip via conductive terminals between said first and second boards and wherein said second data is communicated from said second RFID chip to a second RFID communication channel via said second RFID antenna, said first and second data being the same (FIGS. 14-16 winding patterns of the broadcaster coil of FIG. 13, para 88, Smart Card communications is ISO/IEC 14443, dated 2001, incorporated herein by reference. It includes an antenna and RF driver characteristics and contactless cards ("A" and "B"), para 15, "Smart Card" , includes both an on- board processor and digital memory, para 108, PC board 136 multilayer PC board, top of the PC board 136 as seen in FIG. 6 first or top layer, and bottom of board as seen in FIG. 7, para 134, Fig. 19, printed circuit board, processor 44 programmed with various data for card 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of preparing a card board printed with first information at a first main face, a second main face on an opposed side thereof or the two main faces of a card region disclosed by Nishizawa to include electronic card includes a flexible circuit board. In another exemplary embodiment at least one of the first cover and the second cover are contoured to fit over the circuit board as taught by Poidomani to use processor with Card chip which has various tamper resistant properties such as a secure cryptographic function and tamper resistant storage to improved security features of cards [Poidomani, paragraph 068].
Regarding claim 15, Nishizawa discloses the device of claim 2, wherein said first data is erased from said first RFID chip after said first data is communicated from said first RFID chip to said first RFID communication channel (para 140, chip 23a having chip size is formed with involatile memory circuit of a flash memory or the like capable of erasing and writing data electrically, para 149, controls access (write, erase and read operation) to memory circuit M by controller 26c and data control).
Regarding claim 17, Nishizawa discloses the device of claim 2, wherein said first and second boards are encapsulated, said encapsulation being laminated between first and second lamination layers (para 110, plurality of sheets of card boards 1 laminated to be used, para 139, chips (IC chips) 23b, 23c are laminated on main face).
Regarding claim 18, Nishizawa discloses the device of claim 2, further comprising a dynamic magnetic stripe communications device (para 120, method of writing identification information to a magnetic tape pasted to card member 1CB as magnetic information).

6.	 Claims 8 and 16 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishizawa et al (US 2007/0125866) in view of Poidomani (US 20070034700) and further in view of Foley (US 20080094220).

Regarding claim 8, Nishizawa and Poidomani fails discloses the card of claim 1, wherein said first data is erased from said first RFID chip after a delay period has expired.
In analogous art, Foley discloses the card of claim 1, wherein said first data is erased from said first RFID chip after a delay period has expired (para 102, tag starts to discharge code stored in memory is erased, para 58, tag's reader can eavesdropped certain number of times, for a certain period of times, or change eavesdropped that is stored in memory, para 68, instructions to purge memory after a certain times has passed of data has occurred).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of preparing a card board printed with first information at a first main face, a second main face on an opposed side thereof or the two main faces of a card region disclosed by Nishizawa and Poidomani to use computing device resize viewable area in response to a user input indicating parameters to which display resized  as taught by Foley to resizing the viewable area to conserve power by reducing the number of applications running for dynamically managing power consumption of a device capable of operating on battery power, or other power [Foley, paragraph 088].
Regarding claim 16, Nishizawa and Poidomani fails discloses the device of claim 2, wherein said first data is erased from said first RFID chip after a delay period has expired.
In analogous art, Foley discloses the device of claim 2, wherein said first data is erased from said first RFID chip after a delay period has expired (para 102, tag starts to discharge code stored in memory is erased, para 58, tag's reader can eavesdropped certain number of times, for a certain period of times, or change eavesdropped that is stored in memory, para 68, instructions to purge memory after a certain times has passed of data has occurred).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of preparing a card board printed with first information at a first main face, a second main face on an opposed side thereof or the two main faces of a card region disclosed by Nishizawa and Poidomani to use computing device resize viewable area in response to a user input indicating parameters to which display resized  as taught by Foley to resizing the viewable area to conserve power by reducing the number of applications running for dynamically managing power consumption of a device capable of operating on battery power, or other power [Foley, paragraph 088].
Allowable Subject Matter
7.	Claims 6, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689